Citation Nr: 0805053	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-01 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.




ATTORNEY FOR THE BOARD

C. Eckart, Counsel






INTRODUCTION

The veteran served on active duty from October 1961 to July 
1965 and from October 1961 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of November 2001 and February 2003 from 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida.

In August 2006 the Board remanded this matter for additional 
development.  Such has been accomplished and this case is 
returned to the Board for further consideration.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD has been shown to be 
manifested by such symptoms as insomnia, nightmares, impaired 
impulse control, irritability and depressed mood, isolation 
and Global Assessment of Functioning (GAF) scores 
attributable to PTSD generally ranging from 55 to 58 with the 
most recent score of 57, and has been found by medical 
evidence to result in no more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms.

2.  The veteran's service-connected disabilities are PTSD 
evaluated as 50 percent disabling and residuals of gunshot 
wounds to the thorax area of the back evaluated as 
noncompensable, for a combined disability rating of 50 
percent.

3.  The veteran's service-connected disabilities are not of 
such severity as to render him unable to obtain or maintain 
substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic Code 
9411 (2007).

2.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claims on appeal were 
received in December 2000 for an increased rating for PTSD 
and in November 2002 for TDIU.  He was awarded a 50 percent 
rating for PTSD in the November 2001 rating which he 
appealed, and was denied TDIU in the February 2003 rating 
decision also on appeal.  A duty to assist letter was issued 
in April 2001 prior to the November 2001 rating decision that 
denied the increased rating claim.  An additional duty to 
assist letter was issued in January 2005 that addressed the 
increased rating claim and the TDIU claim.  Additional 
letters were sent in September 2006 and February 2007.  The 
letters provided initial notice of the provisions of the duty 
to assist as pertaining to entitlement to service connection, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties, and he 
was asked to provide information in his possession relevant 
to the claims.  The duty to assist letters specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical and personnel records were 
previously obtained and associated with the claims folder.  
Furthermore, VA, Social Security and private medical records 
were obtained and associated with the claims.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The most recent VA 
medical examination of March 2007 was based on examination of 
the veteran and review of the record in the claims files.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, he was provided such 
notice in the December 2006 letter.

II.  Increased Rating and TDIU

The veteran filed his claim for an increased rating for PTSD 
in December 2000 and TDIU in November 2002.  He was awarded a 
50 percent rating for PTSD in the November 2001 rating which 
he appealed, and was denied TDIU in the February 2003 rating 
decision also on appeal.  The Board shall adjudicate the PTSD 
claim before determining whether entitlement to TDIU is 
warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R., Part 4 (2007).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2007) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2007).  
A 50 percent rating is assigned under when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation, is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for the following: 
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2005).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

Among the evidence received pursuant to his above mentioned 
increased rating and TDIU claims, most of it was records of 
treatment for injuries from a post-service motor vehicle 
accident in 1996, including cervical and lumbar spine 
complaints.  None of the records provide pertinent evidence 
regarding the functional limitations of his only other 
service connected disability, the scar from the gunshot wound 
in his thoracic region.  Among the pertinent evidence within 
the records regarding his PTSD was a December 1997 
psychiatric report completed at the time he was still working 
at the Department of Agriculture.  He addressed a history 
that included his serious injuries from the motor vehicle 
accident and of being wounded in Vietnam and being diagnosed 
with PTSD.  He endorsed bad dreams and did not attend group 
meetings of the veterans group he belonged to as he was 
somewhat bitter about his war experiences.  His work history 
included 6 years as a police officer with 3 years as police 
chief but said he was switched to a "jailor" work and quit 
law enforcement.  His wife was said to have divorced him 
while he was recovering  from his accident.  Current 
complaints included of road rage and he described reckless 
driving over 100 miles per hour.  He doubted he was suicidal, 
just angry as he drove.  He also described depression and 
felt his life was ruined by his recent injury.  Mental status 
examination revealed him to be very depressed and angry and 
he cried some when discussing Vietnam.  He said he received 
treatment for PTSD for 10-12 years but it didn't help.  After 
he divorced he went to the VA because of nightmares and 
remembered losing about 7-8 days in memory and waking up in 
the VA hospital tied to his bed and diagnosed with PTSD.  
Mental status examination revealed symptoms of PTSD.  The 
diagnosis was PTSD long standing and preexisting accident and 
major depression secondary to pain due to the accident of May 
1996.  He was said to need treatment including anti 
depressants and anti anxiety medication.  He was not at 
maximum medical improvement and at least 50 percent of his 
condition was due to his accident.  

A February 1998 private forensic psychiatric examination 
discussed injuries from the May 1996 accident as well as his 
history of PTSD diagnosis.  He was noted to work as an 
inspector for the USDA at the time of his accident.  
Regarding PTSD he said he first began having mental health 
problems after Vietnam in the 1960's and had nightmares and 
flashbacks after discharge, with symptoms worsening after he 
divorced in 1976 or 1977.  The veteran described not being 
helped by treatment for his symptoms in the 1970's and 
indicated that he stopped taking medications that were 
prescribed at the time.  He also indicated having been 
treated with individual therapy as well but also stopped 
attending.  He indicated that he has not been treated at the 
VA for PTSD since 1994 and felt that sessions were not 
helpful.  His problems included road rage for nearly 30 
years.  He indicated he became angry at people who drove too 
fast and would chase them sometimes approaching 100 miles per 
hour.  The chases would usually end in physical confrontation 
or him being run off the road or run out of gas.  He reported 
interpersonal conflicts at work for several years.  He 
resented working with and for younger people with less 
training and experience.  He felt his employer tried to 
prevent him from being promoted and looked for an excuse to 
get rid of him.  He became angry when he was removed from his 
job in October 1997.  Since then he has felt increasingly 
anxious, depressed and irritable.  Mostly he was upset by his 
job situation.  A secondary stressor was from pain from his 
accident related injuries, and a third stressor was from his 
Vietnam experiences.  His service history was noted, and his 
post-service work history included law enforcement, 
corrections and finally working for the USDA until 1997.  He 
was married from 1969 to 1976 and separated due to his 
anxiety and reclusiveness.  He indicated that he saw his sons 
from that marriage once or twice a year.  He never remarried 
and lived alone for the past 20 years.  Mental status 
examination revealed his mood was generally somber and 
occasionally angry.  Affect was congruent to mood.  He had 
some difficulty doing serial 7's but otherwise mental status 
testing was not remarkable.  There was no evidence of 
psychosis and no current suicidal or homicidal ideations.  He 
did say he would consider suicide if the pain was too severe 
or if he became a burden.  Test scores were consistent with 
moderate depression.  The diagnosis was PTSD chronic, 
adjustment disorder with anxiety and depressed mood and 
nicotine dependence.  Axis II was deferred.  His GAF was 55 
currently, 60 in the past year and premorbid score was 70.  

The examining physician opined that the veteran has PTSD due 
to Vietnam.  Despite his symptoms he has functioned fairly 
well over the past 30 years.  However his symptoms of PTSD 
had indirectly resulted in additional stressors.  His 
interpersonal difficulties apparently resulted in his divorce 
and relative social isolation over the past 20 years.  The 
doctor opined that his road rage was related to PTSD.  The 
doctor further opined that the veteran was suffering from 
adjustment disorder in response to stressors superimposed on 
the PTSD and the injuries he suffered from the motor vehicle 
accident of May 1996.  Subsequent effects were a major 
contributing cause to his current symptoms.  The veteran 
would benefit from outpatient mental health treatment with 
medication.  At this time he was not at maximum medical 
improvement from a psychiatric standpoint.  However with 
successful treatment it was unlikely he would suffer any 
permanent psychiatric impairment related to the accident.  
His primary limits to returning to work were the effects of 
his irritability on his ability to drive and interact with 
people.  If he had a good response to treatment he should be 
able to resume his previous job if it could accommodate his 
physical disabilities.  

Social Security records obtained likewise primarily contained 
records addressing his injuries from the motor vehicle 
accident after service.  However an April 1998 psychiatric 
report to the state Bureau of Workers Compensation included 
review of the records that included his history of PTSD 
resulting from his experiences in Vietnam.  He also said he 
had symptoms of anxiety and depression as a result of his 
accident in May 1996 and was recommended treatment.  Physical 
limitations from the motor vehicle accident were also 
discussed.  He expressed his feelings of anxiety and 
depression.  Mental status coincided with those of other 
doctors reports of record.  This doctor did believe the 
veteran has symptoms of anxiety and depression as a result of 
his injury in 1996.  He also has preexisting PTSD which has 
been well detailed.  It was believed he could benefit from 
serotonin anti depressants.  A February 1999 letter from the 
same doctor who performed the April 1998 examination said 
that he has been treating this veteran for depression and 
anxiety related to his May 1996 accident.  He was also noted 
to have a history of PTSD problems from Vietnam.  The doctor 
opined that the veteran's depression and anxiety probably 
would not be present at all had he not suffered the injuries 
with preexisting cervical problems.  A large portion of the 
veteran's anxiety was attributed to his neck injuries.  

VA treatment notes include some records of inpatient 
psychiatric treatment in May 1995 over 5 years before the 
current claim on appeal was filed, and thus not relevant to 
the current appeal.  The more recent and thereby pertinent 
records included records from 2000.  These included a 
December 2000 mental health note in which he was seen to 
establish primary care and indicated he had not been treated 
for medical problems except by a neurosurgeon following a 
motor vehicle accident in August 2000.  He gave a history of 
medical retirement with a history of rarely drinking alcohol 
and remote history of marijuana use for several months.  He 
was said to have a history that included paranoid personality 
disorder, PTSD and "nerve problem."  Mental health records 
from January 2001 included treatment at a PTSD clinic group 
with a symptom checklist listed in order of severity that 
included difficulty controlling anger, vivid memories of the 
unpleasant events, feelings of guilt, unable to feel emotions 
and flashbacks about war events.  A March 2001 PTSD clinic 
assessment for possible treatment in the PTSD program 
revealed problems such as intrusive recollections, flashbacks 
3-4 times a month, nightmares 2-3 times a month, avoidance 
behaviors regarding Vietnam, diminished interest in 
activities, detachment from others and restricted (flat) 
affect.  He also had sleep disturbances only getting 3-5 
hours per night.  His main complaint was noted to be 
irritability or outbursts of anger, including being in a rage 
at work and frequent outbursts of anger.  He also reported 
difficulty in concentration and in completing tasks and 
indicated he lost his job partly due to getting lost on the 
way to job sites.  Later he indicated that he was medically 
retired from his job and also was sent to counseling for 
"rage" and also reported getting into many car accidents.  
He also had difficulty controlling anger, vivid memories of 
the unpleasant events, feelings of guilt, unable to feel 
emotions and war related flashbacks.  He took no medication 
for his PTSD symptoms.  He lived alone and gave a history of 
having been divorced because he had a problem with closeness.  
Mental status revealed him to be alert, well oriented, well 
groomed and with normal energy level.  Attention and 
concentration appeared unremarkable and memory appeared 
intact.  His mood was hopeful but affect was flat and mildly 
depressed.  He denied suicidal or homicidal thoughts.  He 
reported moderate alcohol use on a daily basis.  His insight 
appeared fair and judgment for social conventions appeared 
intact.  He was viewed as meeting the criteria for PTSD and 
was given an Axis I diagnosis for PTSD.  His GAF score in 
March 2001 was 57.  

A March 2002 VA PTSD general clinic note revealed the veteran 
was seen for assistance with difficulties he had over the 
past 6 months.  Although he had a number of PTSD consistent 
difficulties over the years, since September 11, 2001 he had 
noted increased symptoms particularly for irritability.  This 
was compounded by displays of patriotism such as flag decals, 
bumper stickers and the like.  He was concerned that he may 
inadvertently act out verbally during one of his addresses to 
high school students as he volunteered at schools as a 
speaker on the topic of the Vietnam War.  He alluded to an 
increase in intrusive thoughts and associated frustration 
over his inability to put the war behind him.  His anger was 
heightened but he denied intent or target of harm.  His sleep 
was more disturbed and commented on some anxiety and distress 
related to is isolation and ruminative thinking.  Mental 
status examination revealed him to be smartly and groomed.  
His psychomotor behavior was notable for agitation which 
subsided over the course of the interview.  He had adequate 
concentration and memory and mood was "poor" due to noted 
anger and feelings of historic invalidation.  His affect was 
consistent with his mood.  He denied any acute symptoms or 
distress including suicidal or homicidal ideations, substance 
abuse or formal thought disorder.  His insight was good and 
judgment was intact.  The veteran was allowed to ventilate 
his underlying distress and expressed feelings of 
invalidation in the way Vietnam veterans were treated as 
compared to the September 11 firefighters.  He also expressed 
guilt over the traumatic experiences he encountered.  He 
noted a consistent need to be a "fighter" in his civilian 
life in terms of employment and relationships.  His coping 
efforts generally he relied on suppression.  His treatment 
options were discussed.  The Axis I diagnosis was PTSD 
chronic, Axis II deferred.  His GAF score was 57.

A January 2004 VA ambulatory care note mainly addressed 
orthopedic complaints and the diagnosis included a history of 
PTSD and chronic anxiety.  He was assessed with PTSD and had 
not been followed by anyone for this for some time.  He 
expressed anger today with his pain and road rage.  Another 
January 2004 VA treatment note revealed the veteran was 
screened positive for major depressive disorder (MDD) using a 
standard 2 question screen.  He was evaluated and did not 
have a MDD.  There was no acute mental health intervention 
needed at this time.   

An August 2004 VA examination for scars addressed his gunshot 
on his thorax area to see if it was affecting his employment.  
The gunshot wound was healed with suturing and currently he 
had some itching in that area.  The veteran agreed that the 
scar area had healed.  Physical examination of the left 
lateral back revealed a round scar that measured 2.1 by 1.2 
centimeters and a right flank linear scar measuring 6.3 by 
0.1 centimeters.  There was no pain or adherence to 
underlying tissue of both these scars.  The scars did have 
some evidence of mild atrophy and depression, but were 
stable.  There was no evidence of loss of skin covering from 
ulceration or breakdown of skin.  Both scars were 
superficial.  There was no deep component of underlying soft 
tissue damage.  There was no inflammation, edema or keloid 
formation.  Both scars revealed some mild hypopigmentation 
but no enduration or inflexibility or loss of motion.  The 
diagnosis was more likely than not scars secondary to trauma.  
The examiner opined that these scars do not affect movement 
or mobility and should not have any affect on gainful 
employment.  

The report of an August 2004 VA examination included a claims 
file review of past medical records.  On review of these 
records it was noted that he had been previously diagnosed 
with PTSD and major depressive disorder during these 
examinations based on data regarding combat trauma as well as 
chronic pain due to accident.  Psychological testing and 
those records validated these results and diagnoses.  The 
information in this evaluation mostly pertains to information 
that is pertinent to the period of time since those previous 
evaluations in 1998 and 1999.  

The veteran's history of combat experience was recited with 
his medals noted to include 2 purple hearts, Vietnam Service 
Medal, Vietnam Cross of Gallantry.  His trauma stressors 
result from combat experience while he was involved in 
several firefights.  The veteran reported experiencing 
significant intrusive thoughts and nightmares as well as 
flashbacks.  He noted psychological and physical distress at 
cues which includes any kind of exposure to military related 
materials such as news reports on the TV or newspaper as well 
as patriot bumper stickers and flags while he is out in 
public.  He denied panic attacks.  He reported significant 
avoidance symptoms.  He avoided public places as well as 
crowds.  He avoided thoughts about war, specifically about 
Vietnam.  He reported decreased interest in activities.  His 
interests were now limited to maintenance of his yard at 
home.  He felt a sense of detachment and restrictive range of 
affect.  The veteran also reported hyperarousal cluster 
symptoms including difficulty both staying and falling 
asleep, considerable irritability and anger outbursts.  He 
reported specific problems with road rage which has led to 
physical fights with other people.  He reported difficulty 
with concentration as well as hypervigilence, exaggerated 
startle response.  He also reported significant symptoms of 
depression.  He stated that this was not only related to his 
traumatic experience but also to symptoms of chronic pain.  
He reported depressed mood more often than not.  

The veteran reported decreased concentration and anhedonia as 
noted in reporting his decreased interests.  He reported 
occasional suicidal ideations without intent or plan.  Again 
he reported poor sleep and decreased energy.  He stated that 
he does not make plans regarding suicide because he thinks of 
his son and grandchildren and stated that he would not want 
to hurt himself because of his family.  He denied any 
symptoms of psychosis or mania.  He reported symptoms of 
anxiety related to his PTSD symptoms.  He denied any drug 
use.  He reported occasional alcohol use estimated at 
approximately 1 to 2 beers per week.  The veteran was able to 
attend to his active duties of living independently.  

His past psychiatric history revealed a previous diagnosis of 
PTSD and major depressive disorder.  At various times he was 
hospitalized for psychiatric reasons in 1978, 1983, 1985 and 
1995.  He denied any past suicide attempts.  He was last seen 
at the Tampa VA PTSD clinic in March 2002.  He said that his 
experiences in the clinic were not favorable in that many of 
the appointments were cancelled due to low attendance during 
the groups.  He was not on any medications for psychiatric 
reasons as well and has not been followed up in any type of 
mental health clinic since 2002.  His medical history was 
also noted to include lumbar and cervical problems due to a 
motor vehicle accident and job injury with surgeries on these 
areas.  Socially he lived alone in his own house; he was 
married once and divorced in 1979.  He had 2 sons, one who 
was deceased.  He reported a "forced retirement" from the 
Department of Agriculture in 1998.  He reported that this was 
due to PTSD symptoms and a work related accident that 
resulted in chronic pain.  He denied any current legal 
issues.  

Mental status examination revealed him to be alert and 
oriented time 4.  He was appropriately dressed in casual 
clothes and was well groomed.  There was no psychomotor 
agitation or retardation.  He was pleasant and cooperative 
with good eye contact.  His speech was within normal limits.  
His thought form was logical and coherent without looseness 
of association or intent or plan.  He denied hallucinations 
or delusional constructs.  He did not display any response to 
internal stimuli.  His recent and remote memory was intact.  
His concentration and cognition were intact for interview 
purposes.  His insight and judgment were fair.  He was 
competent for VA purposes.  

The impression was that the veteran has a history of PTSD 
resulting from combat trauma as well as depressive symptoms 
resulting from physical injury that has led to chronic pain.  
Based on this examination it was felt that the veteran met 
the DSM-IV criteria for both major depressive disorder as 
well as PTSD.  It was felt that the veteran's PTSD was 
related directly to military activity.  In regards to PTSD 
symptoms it was felt that this has caused severe social 
impairment and moderate to severe occupational impairment.  
It was felt at this time that the veteran was not employable 
at this time due to PTSD symptoms.  It was noted that the 
veteran has not received treatment for these symptoms within 
the past 2 years although he has attempted to engage in PTSD 
group clinic treatment.  Of note the veteran had 
documentation with him that indicated that he was scheduled 
to begin a PTSD community program beginning August 16, 2004 
and the veteran reported his motivation to engage in this 
treatment.  It was unclear at this time as to the level of 
improvement the veteran would have with this treatment, but 
is felt that the veteran's improvement in mental health has 
not been maximized.  The Axis I diagnosis was PTSD, chronic 
and Major Depressive Disorder, chronic.  No Axis II diagnosis 
was made.  His Axis IV diagnosis included problems with 
primary support group and social environment and occupational 
functional problems.  His GAF was 58.  

The report of a March 2007 VA examination included a review 
of the claims file and medical records.  The veteran was 
noted to have been hospitalized in 1976 for 30 days after a 
mental break down and also had been seen in 1995 with a 
diagnosis given of cannabis abuse, nicotine dependence and 
paranoid personality disorder.  The veteran did not currently 
receive current outpatient psychiatric care.  He was noted to 
have worked for the Florida department of Agriculture for 27 
year and retired in 1998.  He reported that it was because he 
got into too many motor vehicle accidents in too short a 
period of time because of his impulsive driving.  He was also 
a chief of police in Virginia for 7 years.  He left that job 
following a divorce at the advisement of a psychiatrist.  His 
psychiatric symptoms were daily, moderate to severe in 
severity.  The symptoms were constant with no remissions.  
The veteran was not employed.  He contended that he was not 
employed secondary to mental disorder.  The examiner opined 
that the claim had merit.  His social impairment was moderate 
to severe.  He did have a relationship with his daughter was 
29 years old.  His son was deceased at age 24.  He reported 
having friends but they get annoyed with them because things 
have to be done his way.  He reports that he does not get 
close to people because he may "blow up" on someone, and 
indicated that once he loses it it is all over and he can not 
remember what happened.  The veteran was taking no treatment.  

On objective examination his mental status was within normal 
limits.  He had no impairment of thought process or 
communication.  He had no delusions or hallucinations.  He 
did not display any inappropriate behavior and denied 
homicidal or suicidal thoughts.  He was able to maintain 
minimal personal hygiene and could perform activities of 
daily living.  He was oriented to person, time or places.  
There was no indication of memory loss or impairment.  He did 
not have obsessive or ritualistic behaviors that interfered 
with routine activities.  He had a normal rate and flow of 
speech.  He did not have irrelevant, illogical or obscure 
speech patterns.  He did not have panic attacks.  He reported 
only symptoms of depression as it related to the life he lost 
secondary to his PTSD.  His irritability, anxiety and 
paranoia have driven away his wife and made him lose the only 
thing that gave him value which was his work.  He did not 
sleep well and woke 2-3 times a night with nightmares.  

He did enjoy some things such as his 2 cats and a parrot.  He 
also wrote about his Vietnam experiences.  He felt guilty 
about his son's death blaming himself even though he had no 
direct effect on this.  He had some impaired impulse control, 
particularly with driving or alcohol use which depresses him.  
He did have sleep impairment but it did not interfere with 
daytime activities.  Regarding other symptoms, he reported 
significant alcohol use and drinks 3-4 scotches per night.  
They had 2 shots in each.  He did this 2-3 nights per week.  
His tobacco use was 1 pack per day but he quit 9 years ago.  
He smoked cannabis in the past.  He was competent to handle 
VA benefits.  The Axis I diagnosis was PTSD, combat related, 
alcohol dependence, nicotine dependence in full sustained 
remission and cannabis abuse by history.  His GAF was 57.  
His diagnosis had not changed.  His alcohol or drug issues 
were secondary to his PTSD.  He was deemed employable from a 
psychiatric standpoint.  Employment would likely be 
beneficial to him as his symptoms got much worse when he 
stopped working.  He also would like to work.  The disorders 
were more likely than not secondary to his military combat 
experiences and were exacerbated by being forced to retire 
from his Department of Agriculture job.  

Based on a review of the evidence the Board finds that the 
preponderance of the evidence is against a grant of an 
increased rating for the veteran's PTSD.  His PTSD related 
symptoms simply do not reach the level to where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to his PTSD symptoms.  Of note, the VA 
examiner in March 2007 opined not only that the veteran was 
employable from a psychiatric standpoint, but also expressed 
that the veteran would likely benefit from working as his 
symptoms were shown to worsen after he stopped working.  
Overall he is shown during much of this claim to have had a 
long employment history which ceased in the late 1990's due 
to his injuries from a post service accident.  His symptoms 
of PTSD are repeatedly shown to fall within the moderate 
range from the time of claim through the most recent 
examination.  His GAF scores have generally been in the mid 
to upper 50's which is consistent with moderate disability, 
with scores of 55 in February 1998, 57 in March 2001 and 
March 2002, 58 in August 2004 and most recently 57 in March 
2007.  

The findings from the August 2004 examination were noted to 
be somewhat contradictory as the findings of severe social 
impairment and moderate to severe occupational impairment 
conflicted with the relatively high GAF score of 58, and this 
necessitated the March 2007 examination which included review 
of all records in evidence.  The findings from the March 2007 
examination included no objective evidence of a major thought 
disorder or inappropriate behavior shown, with mental status 
examination within normal limits.  His primary complaints 
shown were sleep problems with nightmares and problems 
maintaining sleep and impaired impulse control, mainly 
exhibited in his aggressive driving exploits.  

Of note the veteran is also shown to have opted not to 
receive treatment or medications for his PTSD symptoms 
throughout much of this appeal.  The available records and 
examination reports predating the March 2007 examination give 
similar findings of such complaints regarding sleep, 
irritability and impulse problems, but without more severe 
symptoms such as homicidal or suicidal thought, symptoms of 
psychosis, nor of objective findings of cognitive or memory 
impairments from his PTSD shown.  Thus these records along 
with the March 2007 examination tend to show symptoms 
reflective of no more than a 50 percent rating under the 
criteria.  

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

Thus the preponderance of the evidence is against a 70 percet 
rating for the veteran's service-connected PTSD.  

The Board now turns to whether the veteran is entitled to 
TDIU benefits.  

In order to establish a total disability rating based on 
individual unemployability, there must be impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation. 38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2007).

For the above purpose of one 60 percent disability or one 40 
percent disability, in the combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor (2) disabilities resulting 
from common etiology or a single accident (3) multiple 
injuries affecting a single body system, e.g. orthopedic, 
digestive, etc. (4) multiple injuries incurred in action or 
(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability are 
met and in the judgment of the rating authority, such 
service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16 (a)(2007).

A total disability rating may also be assigned on an 
extraschedular basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).

In this case, the veteran has only 2 service-connected 
disabilities.  The first is PTSD which pursuant to the above 
discussion, has been adjudicated to be no more than 50 
percent disabling.  The second service-connected disability 
is from residuals of his gunshot wound to the thorax region 
of his back, which has been adjudicated as 0 percent 
disabling.  The noncompensable rating for the gunshot wound 
residuals is noted to be supported by the evidence.  The 
medical records in the claims file do not present any 
significant findings regarding the gunshot wound scars, and 
most significantly, the findings from the August 2004 VA 
scars examination reflects that the scarring is superficial, 
nontender, not painful, not producing of limitation of 
function or loss of motion, is stable and is less than 39 
square centimeters.  The scarring would not warrant a 
compensable rating under the criteria addressing scars other 
than the head, face or neck, in effect prior to, or as of 
August 30, 2002.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (in effect prior to August 30, 2002) and 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803, 7804 and 7805 
(2007).  Further, the examiner specifically opined that the 
gunshot wound residuals caused no occupational limitations.  

Thus the combined evaluation of both disabilities is no more 
than 50 percent disabling, and does not reach 70 percent.  
38 C.F.R. § 4.25.  The veteran fails to meet the minimum 
threshold criteria for TDIU under 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2007).

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2007).  In this case, as discussed above, the 
veteran has been determined to not be unemployable based on 
service-connected disabilities.  In addition there is no 
objective evidence that the veteran's service-connected 
disorders subject to this appeal have resulted in frequent 
hospitalizations.




ORDER

A rating in excess of 50 percent disabling for PTSD is 
denied.

Entitlement to TDIU is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


